NORTHCUTT, Judge.
The State challenges the circuit court’s decision to impose a downward departure sentence after Richard Wishhart pleaded guilty to felony and misdemeanor charges. We note that the court never really stated any reasons for the departure, either on the record at the hearing or in its written order. While we may affirm a downward departure sentence when the court fails to enter written reasons but has announced valid reasons at sentencing, we must reverse when it gives no reasons at all. Cf. Pease v. State, 712 So.2d 374 (Fla.1997).
Wishhart has suggested several hypotheses to explain why the court might have decided to depart from the guidelines. We have reviewed his suggestions and find them to have no merit. We reverse and remand for resentencing pursuant to the guidelines.
CAMPBELL, A.C.J., and SALCINES, J., Concur.